Citation Nr: 1813389	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-14 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a mental illness or psychosis for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C. § 1702 (2012).

2.  Entitlement to a disability rating in excess of 20 percent for postoperative residuals of a left knee meniscectomy since April 29, 2010.  

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee since April 29, 2010.  

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right knee. 

5.  Entitlement to an initial compensable disability rating for a residual scar associated with postoperative residuals of a left knee meniscectomy. 



REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had honorable service from January 1956 to January 1959 and from January 1959 to March 1962.  He also had active duty service from May 1962 to February 1964 that was under other than honorable conditions.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran originally requested a Board hearing via videoconference in his May 2015 substantive appeal form (VA Forms 9).  He withdrew his hearing request in a December 2017 written statement.  Accordingly, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2017).  

In a December 2017 written statement, the Veteran's attorney also requested that the record be held open for an additional 60 days from December 18, 2017, for the Veteran to submit additional evidence.  The Veteran's request is acknowledged and granted.  The Veteran submitted additional lay evidence in January 2018; however, he waived his right to have the RO consider this evidence prior to a Board decision in a January 2018 statement.

In November 2015, the Veteran filed a notice of disagreement (NOD) with the RO's April 2015 rating decision, which assigned a 10 percent disability rating for degenerative arthritis with instability of the right knee and a 10 percent disability rating for a residual scar of the left knee with keloid formation.  As the record indicates that the RO is diligently developing these claims and the matters have not been certified for appellate review, the Board will not undertake review of these matters at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to increased disability ratings for postoperative residuals of a left knee meniscectomy, DJD of the left knee, degenerative arthritis of the right knee, and a residual scar associated with postoperative residuals of a left knee meniscectomy are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have the qualifying active duty wartime service required to establish service connection for a mental illness or psychosis for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C. § 1702.


CONCLUSION OF LAW

The criteria for service connection for a mental illness or psychosis for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C. § 1702 have not been met.  38 U.S.C. §§ 1702, 5107 (2012); 38 C.F.R. §§ 3.2, 3.12, 3.102, 3.159, 3.384 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA laws and regulations allow for service connection solely for eligibility for medical treatment for psychosis or mental illness under certain conditions.  

Under 38 U.S.C. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  Under 38 U.S.C. § 1702(b), any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.  

VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384, which includes: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. However, 38 U.S.C. § 1702 does not define "mental illness." 

The Board finds that the Veteran did not have the qualifying active duty wartime service required to establish service connection for a mental illness or psychosis for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C. § 1702.  The Veteran's DD Form 214s show that he had honorable active duty service from January 10, 1956, to January 9, 1959, and from January 30, 1969, to March 30, 1962.  He also had active duty service that that was characterized as under other than honorable conditions, i.e., dishonorable for VA purposes, from May 15, 1962, to February 25, 1964.  Thus, as the Veteran had qualifying active duty service for VA purposes during peacetime only, service connection for a mental illness or psychosis for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C. § 1702 are not met.  See 38 U.S.C. § 101(9), (29) (2012); 38 C.F.R. § 3.2(e) (2017) (the wartime period for the Korean conflict is defined as beginning on June 27, 1950, through January 31, 1955, inclusive); 38 C.F.R. § 3.2(f) (the wartime period for the Vietnam era is defined as beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, for all other cases).  

Accordingly, the law is dispositive, and the appeal in this matter must be denied for lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Service connection for a mental illness or psychosis for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C. § 1702 is denied. 


REMAND

The Board must remand the issues of entitlement to increased disability ratings for postoperative residuals of a left knee meniscectomy, DJD of the left knee, degenerative arthritis of the right knee, and a residual scar associated with postoperative residuals of a left knee meniscectomy for new VA examinations.  

The Veteran underwent VA examinations for his bilateral knees, to include scars on his left knee, most recently in March 2015.  However, in December 2017 statements, the Veteran and his wife asserted that the Veteran's bilateral knee disability symptoms had worsened since this last VA examination.  The Veteran's attorney made a similar assertion in a January 2018 statement.  Accordingly, the Veteran should be scheduled for VA examinations to determine the current severity of his postoperative residuals of a left knee meniscectomy, DJD of the left knee, degenerative arthritis of the right knee, and a residual scar associated with postoperative residuals of a left knee meniscectomy symptoms.  See 38 C.F.R. §§ 3.326, 3.327 (2017) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for appropriate VA examinations to evaluate the current severity of his postoperative residuals of a left knee meniscectomy, DJD of the left knee, degenerative arthritis of the right knee, and a residual scar associated with postoperative residuals of a left knee meniscectomy disabilities.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's bilateral knee and left knee scar disabilities.

2. After completing Step 1, and any other development deemed necessary, readjudicate the claim of entitlement to increased disability ratings for postoperative residuals of a left knee meniscectomy, DJD of the left knee, degenerative arthritis of the right knee, and a residual scar associated with postoperative residuals of a left knee meniscectomy, in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of case (SSOC) should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


